FILED
                            NOT FOR PUBLICATION                            MAR 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROYALTON McCAMEY,                                No. 13-15648

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02553-KJM-
                                                 CMK
  v.

FURMER; et al.,                                  MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Royalton McCamey appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his

serious medical needs while he was detained in a county jail. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because McCamey

failed to establish a genuine dispute of material fact as to whether defendants acted

with deliberate indifference by not providing him with surgery and a particular

pain medication in connection with his shoulder, knee, and finger injuries. See id.

at 1057-58 (prison officials act with deliberate indifference only if they know of

and disregard an excessive risk to inmate health; neither a prisoner’s difference of

opinion concerning the course of treatment nor mere negligence in diagnosing or

treating a medical condition amounts to deliberate indifference); see also Simmons

v. Navajo County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010) (“Although the

Fourteenth Amendment’s Due Process Clause, rather than the Eighth

Amendment’s protection against cruel and unusual punishment, applies to pretrial

detainees, we apply the same standards in both cases[.]” (internal citation

omitted)).

      The district court did not abuse its discretion by denying McCamey’s

requests for appointment of counsel because McCamey failed to establish

“exceptional circumstances.” Palmer v. Valdez, 560 F.3d 965, 968 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    13-15648